149 F.3d 1187
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Ralph William HUBBARD, Appellant,v.Lynn V. WHITE, County Judge; Kirk E. Brumbaugh; ThomasAlbert Valentine; AT & T Universal Card ServicesCo., Appellees.
No. 98-1882NE.
United States Court of Appeals, Eighth Circuit.
Submitted May 5, 1998.Filed May 6, 1998.

Appeal from the United States District Court for the District of Nebraska.
Before BOWMAN, Chief Judge, WOLLMAN and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Ralph William Hubbard appeals the district court's order granting the defendants' separate motions to dismiss Hubbard's complaint.  Having carefully reviewed the record and Hubbard's assertions on appeal, we conclude the district court did not commit error.  We affirm the district court's judgment.  See 8th Cir.  R. 47A(a).  We also deny Hubbard's pending motion.